DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justin et al. (US 2012/0065731).
Regarding claim 1, an invention relating to suture anchors, Justin discloses (Figs. 24A-25B) a surgical method, comprising: loading a graft (80) onto an adjustable filament loop (174; Par. 0172) that is coupled to an implant body (11)(Par. 0170), the adjustable filament loop having at least one adjustable limb (176) extending therefrom, the implant body having a shuttle filament (172) disposed therethrough, and the adjustable limb having a segment disposed in a hollow portion of the shuttle filament (Par. 0171) with a terminal end [i.e. end of the segment that is pulled through the plate, causing the outer layer to bunch up (Par. 0172)] of the adjustable limb exiting the shuttle filament at a location (A, see annotated figure below) that is more remote from an entry point (B, see annotated figure below) of the segment into the shuttle filament; pulling the shuttle filament, the implant body, the adjustable filament loop, and the graft, through a bone tunnel until the implant body exits the tunnel while at least a portion of the adjustable filament loop and the graft remain in the tunnel; and orienting the implant body so that a bottom side of the implant body is facing the tunnel such that the 

    PNG
    media_image1.png
    374
    357
    media_image1.png
    Greyscale

Regarding claim 2, Justin discloses the method of claim 1. Justin discloses further comprising: applying tension to the at least one adjustable limb in a first direction, away from the implant body (Par. 0171-0172); and cutting the shuttle filament and the at least one adjustable limb at a location that is approximately between a location at which the terminal end of the adjustable limb enters the shuttle filament and a location at which the terminal end of the adjustable limb exits the shuttle filament (Par. 0137).
Regarding claim 3, Justin disclose the method of claim 1. Justin discloses further comprising: applying tension to the at least one adjustable limb in a first direction, away from the implant body [i.e. pulling the first working portion to reduce size of adjustable filament loop]; applying force to the shuttle filament in a second, opposite direction, toward the implant body [i.e. the pulling a portion of the shuttle filament in a second and opposite direction as a result of pulling the second working portion to reduce size of adjustable filament loop] (Par. 0172, 0130-0132); and cutting the at least one adjustable limb and the shuttle filament at a location that is proximate to a location at which the terminal end of the adjustable limb exits the shuttle filament (Par. 0137).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references Denham and Sengun discloses the invention as substantially claimed but fails to divulge the method step of pulling the graft through a bone tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771